Supplement Dated January 15, 2016 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln AssetEdge® VUL 2015 Lincoln Momentum VULONE 2005 Lincoln AssetEdge® VUL Lincoln Momentum VULONE Lincoln VULONE 2014 Lincoln VULCV-IV Lincoln VULONE 2012 Lincoln VULCV-III Lincoln VULONE 2007 Lincoln VULCV-II/Flex Elite Series Lincoln VULONE 2005 Lincoln VULDB-IV Lincoln VULONE Lincoln VULDB-II Lincoln InReach VULONE Lincoln VULDB Elite Series Lincoln Momentum VULONE 2007 Lincoln Life Flexible Premium Variable Life Account R Lincoln SVULONE 2013 Lincoln Momentum SVULONE Lincoln SVULONE 2007 Lincoln SVUL-IV Lincoln PreservationEdge® SVUL Lincoln SVUL-III Lincoln SVULONE Lincoln SVUL-II Elite Series Lincoln Momentum SVULONE 2007 LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln AssetEdge® VUL 2015 Lincoln Momentum VULONE Lincoln AssetEdge® VUL Lincoln VULCV-IV Lincoln VULONE 2010 Lincoln VULCV-III Lincoln VULONE 2007 Lincoln VULCV-II/Flex Elite Series Lincoln VULONE 2005 Lincoln VULDB-IV Lincoln VULONE Lincoln VULDB-II Lincoln Momentum VULONE 2005 Lincoln VULDB Elite Series LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVULONE 2007 Lincoln SVUL-III Lincoln SVULONE Lincoln SVUL-II Lincoln PreservationEdge® SVUL Lincoln SVUL Elite Series Lincoln SVUL-IV This Supplement outlines changes to the investment options under your policy. All other provisions outlined in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes and requires no action on your part. The Lincoln Variable Insurance Products Trust has informed us that, effective February 8, 2016, the name of several funds will be changed, according to the table below. The investment advisor and investment objective of these funds will not change. CURRENT FUND NAME NEW FUND NAME LVIP Dimensional International Core Equity Managed Volatility Fund LVIP Dimensional International Equity Managed Volatility Fund LVIP Dimensional U.S. Core Equity 2 Managed Volatility Fund LVIP Dimensional U.S. Equity Managed Volatility Fund LVIP Ivy Mid Cap Growth Managed Volatility Fund LVIP Blended Mid Cap Managed Volatility Fund LVIP Templeton Growth Managed Volatility Fund LVIP Franklin Templeton Global Equity Managed Volatility Fund LVIP UBS Large Cap Growth Managed Volatility Fund LVIP Blended Large Cap Growth Managed Volatility Fund LVIP JPMorgan Mid Cap Value Managed Volatility Fund LVIP JPMorgan Select Mid Cap Value Managed Volatility Fund Please retain this Supplement for future reference.
